DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 4-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2013/0015702) as cited in IDS dated 5/24/21.
Regarding claim 1, Ito discloses  a method of recycling battery packs having a plurality of battery units(used battery assemblies UBP, Figs. 1 & 3, [0092], [0008]), the plurality of battery units having positive and negative terminals combined with each other and supported within a housing(used battery assemblies UBP in Fig. 1 with terminals combined with each other and each battery  1 has a metal battery case 1B, Fig. 1, [0095]), comprising the steps of:
separating the plurality of battery units from battery packs subsequent to the battery packs being judged as being degraded(Fig. 1(a)-(c), [0093]); testing each of the plurality of battery units with a battery test stand to obtain battery operating data having a shape (battery resistance BRD using the DC-IR method is measured using a current value I varied to charge or discharge by performing the charge of the current value I for a period of T seconds and a stop, and the discharge of the current value I for a period of T seconds and the stop resulting in a relationship between a magnitude of each current value I in the charge or discharge and a battery voltage BV in that case is measured to plot them, [0098]-[0099]); matching battery units based on shapes of the battery operating data compared to predetermined templates to form sets of matching battery units(from the plot of current value versus voltage obtained from data resulting from the DC-IR method, a regression line is drawn to obtain a gradient of the graph which is equivalent to the battery resistance BRD of the battery, the characteristics of which show a bathtub curve with respect to the period of use, Figs. 1-3, [0099]-[0112], [0096]); and forming replacement battery packs by connecting positive and negative terminals of the matching battery units within the sets(see rebuilt battery unit 31 in Fig. 1 mounted on a vehicle 41 which necessarily must have batteries with positive and negative terminals connected in order to power the vehicle).
Regarding claim 2, Ito discloses all of the claim limitations as set forth above. Ito further discloses  the battery operating data includes multiple measurements obtained during a single discharge cycle([0099]).
Regarding claim 4, Ito discloses all of the claim limitations as set forth above. Ito further discloses  the plurality of battery units are matched based on an item selected from a group of items consisting of  operating voltages of the plurality of battery units(step S3, [0101]).
Regarding claim 5, Ito discloses all of the claim limitations as set forth above. Ito further discloses  the method is devoid of any step that physically alters the plurality of battery units other than charging/discharging the plurality of battery units(Fig. 1, [0111]-[0113]).
Regarding claim 6, Ito discloses all of the claim limitations as set forth above. Ito further discloses  the plurality of battery units have a positive active material, a negative active material and an electrolyte, and wherein the method is devoid of any step that adds any additional electrolyte to the plurality of battery units(battery 1 not recycled due to deterioration, Fig. 1, [0093], [0095]).
Regarding claim 7, Ito discloses all of the claim limitations as set forth above. Ito further discloses the housing contains an electrolyte(metal battery case 1B which accommodates power generating element 1A which is impregnated with an electrolyte 1C, Fig. 1, [0095]), and wherein the method is devoid of any step that alters the plurality of battery units by forming a hole through the housing or adding any additional electrolyte(battery 1 not recycled due to deterioration, Fig. 1, [0093]).
Regarding claim 8, Ito discloses a method of forming a battery pack from battery units being judged as degraded(maximum allowable battery resistance, [0009], [0096]), each battery unit having associated battery operating data having a shape([0098]-[0099]), comprising the steps of: testing each battery unit with a battery test stand(battery resistance BRD using the DC-IR method is measured using a current value I varied to charge or discharge by performing the charge of the current value I for a period of T seconds and a stop, and the discharge of the current value I for a period of T seconds and the stop resulting in a relationship between a magnitude of each current value I in the charge or discharge and a battery voltage BV in that case is measured to plot them, [0098]-[0099]); matching battery units based on shapes of the battery operating data compared to predetermined templates to form sets of matching battery units(from the plot of current value versus voltage obtained from data resulting from the DC-IR method, a regression line is drawn to obtain a gradient of the graph which is equivalent to the battery resistance BRD of the battery, the characteristics of which show a bathtub curve with respect to the period of use, Figs. 1-3, [0099]-[0112],[0096]); and forming replacement battery packs by connecting positive and negative terminals of the matching battery units within the sets(see rebuilt battery unit 31 in Fig. 1 mounted on a vehicle 41 which necessarily must have batteries with positive and negative terminals connected in order to power the vehicle).
Regarding claim 9, Ito discloses all of the claim limitations as set forth above. Ito further discloses  the battery operating data includes multiple measurements obtained during a single discharge cycle([0099]).
Regarding claim 11, Ito discloses all of the claim limitations as set forth above. Ito further discloses  the battery units are matched based on an item selected from a group of items consisting of operating voltages of the battery units(step S3, [0101]).
Regarding claim 12, Ito discloses all of the claim limitations as set forth above. Ito further discloses the method is devoid of any step that physically alters the battery units other than charging/discharging the battery units(Fig. 1, [0111]-[0113)]).
Regarding claim 13, Ito discloses all of the claim limitations as set forth above. Ito further discloses the battery units have a positive active material, a negative active material and an electrolyte, and wherein the method is devoid of any step that adds any additional electrolyte to the battery units(battery 1 not recycled due to deterioration, Fig. 1, [0093], [0095]).
Regarding claim 14, Ito discloses all of the claim limitations as set forth above. Ito further discloses each battery unit has a housing containing an electrolyte(metal battery case 1B which accommodates power generating element 1A which is impregnated with an electrolyte 1C, Fig. 1, [0095]), and wherein the method is devoid of any step that alters the battery units by forming a hole through the housing or adding any additional electrolyte(battery 1 not recycled due to deterioration, Fig. 1, [0093]).
Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the battery operating data is transformed by scaling a variable voltage with respect to a constant current, and wherein matching the plurality of battery units based on the shapes of the battery operating data is accomplished with the battery operating data that has been transformed by scaling the variable voltage with respect to the constant current.
In the instant invention, the battery operating data for the battery unit 40 is transformed into scaled operating data by scaling the voltage variable as if the voltage variable had been generated by a constant current([0056], Fig. 4, US 2022/0045372). Battery units 40 are then matched based on the scaled operating data being within predetermined value(s) to form a set of battery units 40 having compatible performance characteristics([0056]).
Ito does not disclose, teach or render obvious the battery operating data is transformed by scaling a variable voltage with respect to a constant current, and wherein matching the plurality of battery units based on the shapes of the battery operating data is accomplished with the battery operating data that has been transformed by scaling the variable voltage with respect to the constant current.
6.	Claim 10 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the battery operating data is transformed by scaling a variable voltage with respect to a constant current, and wherein matching the battery units based on the shapes of the battery operating data is accomplished with the battery operating data that has been transformed by scaling the variable voltage with respect to the constant current.  The reasons for the indication of allowable subject matter are substantially the same as in paragraph 5 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724